Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I, A1 in response/amendment is acknowledged.  On 7/21/22 in a telephone conversation Leetzow further elected the cover species of  B1,B2 10/20. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nhep et al., US 20180348447 A1.
Regarding claim 1, Nhep teaches a fiber optic assembly (see figs. 1-43) comprising: 
a ferrule “push” (i.e., item 660 o 650 or ferrule hub portions  shown in at least figs. 23/24 and 36);


    PNG
    media_image1.png
    442
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    1134
    media_image2.png
    Greyscale

 a fiber optic ferrule (i.e., 602/110) positioned forward of the ferrule push within a “pulling grip” having a plurality of optical fibers supported by the ferrule (clearly shown in at least figs. 20-24, or figs. 33-36 with engagement portions of the cover such as shown 650); and 
a cover (i.e. cover 610b/a, 1310), coupled to the fiber optic ferrule and the ferrule push and including a sleeve (i.e., 630 or side-walls of 650) extending lengthwise between opposed front and rear ends (clearly shown in at least figs. 21-24), the sleeve defining a lengthwise-extending opening that opens through the rear end for receiving at least a portion of the fiber optic fiber optic ferrule and the ferrule push (clearly shown in at least figs. 20-24 and 33-36), the sleeve having a top side and an opposing bottom side (clearly shown in at least figs. 21-22), and two side walls extending between the top side and the bottom side and along at least a portion of the sleeve clearly shown in at least figs. 21-22), wherein the fiber optic ferrule and the ferrule push are held together inside the pulling grip by the cover (clearly shown in at least figs. 24 or 35).    
	However, Nhep does not teach the above sleeve specifically in a single embodiment. Nonetheless, Nhep’s teachings including the sleeve in steps of interrelated embodiments such as figures 20-243 in which one of ordinary skill in the art would thus perceive at the time of invention to specifically teach all the cited items in a single embodiment since such modification would provide protective seal against external dust and debris.   
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
2. The fiber optic assembly according to claim 1, wherein the cover is removably coupled to the fiber optic ferrule and the ferrule push outside the pulling grip (clearly shown in at least figs. 20 or 35).   
3. The fiber optic assembly according to claim 1, wherein the cover further comprises a receiver in the top side to receive a projection from the ferrule push (i.e., the top cover opening shown inn figs 20-4 and 35-36 i.e., 617, 1314 for receiving key).   
4. The fiber optic assembly according to claim 3, wherein the receiver is engaged with a key of the ferrule push  (at least figs 20-4 and 35-36 i.e., 617, 1314 for receiving key pa. 0143).  
6. The fiber optic assembly according to claim 3, wherein the receiver is a window extending through the top side (see figs 20-4 and 35-36 i.e., 617, 1314 for receiving key).  
8. The fiber optic assembly according to claim 1, wherein the cover has a “footprint” that is substantially same as that of the ferrule push (see at least fig. 20 with “footprint” such as in width or height of the ferrule hub and over for example).


Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20190064447 A1
US 20060088247 A1
US 20180329150 A1
US 20070160327 A1
US 20060204178 A1
US 20030063867 A1
US 20090003793 A1
US 20160004016 A1
US 20060193562 A1
US 20060045430 A1
US 20180348447 A1
WO 2017095928 A1
US 20180003910 A1
US 20200183097 A1
US 20070025665 A1
US 20130022317 A1
US 20050213897 A1
US 20090046981 A1
US 20200124805 A1
WO 2020048464 A1
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883